DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 4A-4B and figure 5 are not black and white line drawings. See MPEP 608.02 and 37 CFR 1.84.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
The disclosure is objected to because of the following informalities:
On page 3, line 25, “indicated” should be changed to “indicates” or the like in order to maintain grammatical consistency within the disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 8,070,705 B2) in view of Komatsubara (US 2019/0183090 A1).
	Regarding claim 1, Goodwin discloses a method of maintaining or restoring joint function in a canine in need thereof (abstract, “A protective sleeve for a body extremity, such as an arm or a leg,”), comprising:
Providing a pad (figures 1 and 3, spacer textile 10 and spacer fabric 100) comprising one or more layers of a spacer textile (figures 1 and 3), wherein each of the one or more layers of the spacer textile comprises a top surface, a bottom surface, and plurality of spacer fibers therebetween (figures 1, filaments 40; figure 3, filaments 112, 122, 132 and layers 110, 120, and 130).

Goodwin does not appear to specifically disclose allowing the canine to contact a joint on the top surface of the pad, wherein the one or more layers of the spacer textile of the pad provides an upward force attenuation onto the joint.
Komatsubara teaches allowing a canine (abstract, “A pet bed…,”) to contact a joint on a top surface of a pad (figure 1, pet bed 1; paragraph 0005, “It is therefore an object of the present invention to provide a pet bed that is easy to walk on, is unlikely to damage joints, and has high walking stability, for a pet such as a dog,”), wherein one or more layers of a spacer textile of the pad provides an upward force attenuation onto the joint  (figure 4a, fiber structure 31; paragraph 0088, “If the mat is a fiber structure…then an effect will be provided whereby the fibers in the mat will not be maldistributed…,”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodwin and include allowing the canine to contact a joint on the top surface of the pad, wherein the one or more layers of the spacer textile of the pad provides an upward force attenuation onto the joint, as taught by Komatsubara, in order to permit prevent joint damage for a dog (e.g., Komatsubara, paragraphs 0005-0006).


	Additionally, it would have been an obvious matter of design choice to include on or more layers of the spacer textile to have a thickness from 2 to 16 mm or from 3 to 30 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Also, in this case, the thickness of the layers of the spacer textile being modified would have been obvious for one of ordinary skill in the art, as different canines are of different sizes and different weights, and each of such canines would likely need different thickness levels of the spacer textile layers for preventing joint damage or other joint difficulties (e.g., see Goodwin ‘705, column 2, lines 50-54, which shows how adding extra thickness to a layered fabric would be needed for creating a pressure relieving surface).

	Regarding claim 9, Goodwin as modified discloses the limitations of claim 1, and further includes the pad comprising five layers of the spacer textile (e.g., Goodwin, column 2, lines 48-50, “The fabric of FIG.3 includes three layers 110, 120, 130, but any number of layers may be included,”).

	Regarding claim 10, Goodwin as modified discloses the limitations of claim 9, and further discloses the pad having a thickness of 12mm (e.g., Goodwin, column 2, lines 50-58, “The layered fabric of FIG.3 has the advantage of functioning more Smoothly and finely to resist pressure at the thickness necessary for a pressure relieving Surface [generally about half an inch]…,”).



	Regarding claim 12, Goodwin as modified discloses the limitations of claim 1, and further discloses wherein the plurality of spacer fibers are each of the one or more layers of the spacer textile are oriented in a staggered configuration (e.g., Goodwin, figure 3).

	Regarding claim 13, Goodwin as modified discloses the limitations of claim 1, and further discloses the top surface of the uppermost layer of the spacer textile further comprising a comfort-enhancing material (e.g., Goodwin, column 4, lines 17-21, “portions of the tube may include foam such as neoprene foam, either on the inside or outside tube surface,”).

	Regarding claims 16-17, Goodwin as modified discloses the limitations of claim 1, and further discloses the bottom surface of the lowermost layer of the spacer textile further comprising a slip-resistant material, with the slip-resistant material comprising polyvinylchloride, urethane, copolymers, polymer coated fabrics, a thermoplastic polyolefin, natural rubber, or synthetic rubber (e.g., Goodwin, column 4, lines 19-21; neoprene is a slip-resistant material and is a synthetic rubber).

	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Komatsubara as applied to claims 1 and 13 above, and further in view of Pearce (US 2017/0251825 A1).
	Regarding claim 4, Goodwin as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein the top spacer layer registers an indentation load resistance of durometer Shore 00 from 15 to 50.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodwin as modified and include wherein the top spacer layer registers an indentation load resistance of durometer Shore 00 from 15 to 50, as taught by Pearce, in order to permit a top spacer layer to deform to a shape after application of a force on the top spacer layer (e.g., Pearce, paragraph 0048, “The elastomeric material may include a material that returns to its original shape after deformation, and that may be elastically stretched. The elastomeric material may be rubbery in feel, but may deform to the shape of an object applying a deforming pressure better than conventional rubber materials, and may have a durometer hardness lower than conventional rubber materials,”).

Regarding claim 14, Goodwin as modified discloses the limitations of claim 13, but does not appear to specifically disclose the comfort-enhancing material comprising polyurethane, a polyfill, closed cell foam, or open cell foam.
	Pearce teaches a comfort-enhancing material comprising polyurethane, a polyfill, closed cell foam, or open cell foam (figure 3, fabric 100; paragraph 0026).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodwin as modified and include the comfort-enhancing material comprising polyurethane, a polyfill, closed cell foam, or open cell foam, as taught by Pearce, in order to permit the comfort-enhancing material to stretch and retain an ability to return to its original shape (e.g., Pearce, paragraph 0026).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Komatsubara as applied to claim 1 above, and further in view of Abel (US 2019/0200570 A1).
	Regarding claim 5, Goodwin as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein the top surface or bottom surface of each of the one or more layers of the spacer textile comprises a material selected from the group consisting of polyester, elastane, rayon, acrylic copolymers, nylon, polypropylene, cotton, tricot, olefin, or a combination thereof.
	Abel teaches a top surface or bottom surface of each of one or more layers of a spacer textile comprising a material selected from the group consisting of polyester, elastane, rayon, acrylic copolymers, nylon, polypropylene, cotton, tricot, olefin, or a combination thereof (paragraph 0029, “The stretchable fibers may be selected from, for example, spandex (i.e., “a manufactured fiber in which the fiber-forming substance is a long chain synthetic polymer comprised of at least 85% of a segmented polyurethane” (see 16 C.F.R. § 303.7)), natural or synthetic rubber, olefins, polyesters, polyethers, etc., and combinations thereof,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodwin as modified and include wherein the top surface or bottom surface of each of the one or more layers of the spacer textile comprises a material selected from the group consisting of polyester, elastane, rayon, acrylic copolymers, nylon, polypropylene, cotton, tricot, olefin, or a combination thereof, as taught by Lee, in order to permit forming a top layer that contains stretchable fibers (e.g., Abel, paragraph 0029).

	Regarding claim 6, Goodwin as modified discloses the limitations of claim 5, and further discloses the top surface or the bottom surface of each of the one or more layers of the spacer textile comprising a combination of polyester and elastane copolymer (e.g., Abel, paragraph 0029) for the same reason as described in the rejection of claim 5.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Komatsubara as applied to claim 1 above, and further in view of Chiang (US 2003/0114782 A1).
	Regarding claim 7, Goodwin as modified discloses the limitations of claim 1, but does not appear to specifically disclose the spacer fibers comprising a material selected from the group consisting of polyester or a semi-rigid polymer.
	Chiang teaches spacer fibers comprising a material selected from the group consisting of polyester or a semi-rigid polymer (paragraph 0063, “A suitable spacer thread 428 is usually a polyamide or polyester monofilament,”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodwin as modified and include the spacer fibers comprising a material selected from the group consisting of polyester or a semi-rigid polymer, as taught by Chiang, in order to permit forming a spacer fiber that is porous and lightweight (e.g., Chiang, paragraph 0069, “The spacer threads 428 are spaced relatively far apart, relative to the strand thickness, producing a three-dimensional porous mesh that has the advantage in the present invention of permitting airflow between and at least in part parallel to the faces 427, 429,”).

	Regarding claim 8, Goodwin as modified discloses the limitations of claim 7, and further discloses the spacer fibers comprising polyester (e.g., Chiang, paragraph 0069) for the same reason as described for the rejection of claim 7.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Komatsubara as applied to claim 13 above, and further in view of Holder (US 2004/0134433 A1).
	Regarding claim 15, Goodwin as modified discloses the limitations of claim 13, but does not appear to specifically disclose the comfort-enhancing material comprising faux fur.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goodwin as modified and include the comfort-enhancing material comprising faux fur, as taught by Holder, in order to permit a comfort-enhancing material to be soft and/or thermally insulating (e.g., Holder, paragraph 0023).

Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Rensink (US 2011/0173757 A1) discloses a pad comprising one or more layers of a spacer textile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647